EXHIBIT ATHEROGENICS, INC. (Debtor-in-Possession) BALANCE SHEET December 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $49,966,104 Prepaid expenses 544,178 Interest receivable and other current assets 55,612 Total current assets 50,565,894 Equipment and leasehold improvements, net of accumulated depreciation and amortization 1,093,325 Total assets $51,659,219 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $339,013 Accrued compensation 158,360 Accrued and other liabilities 67,844 Total current liabilities not subject to compromise 565,217 Prepetition liabilities 306,606,249 Shareholders' deficit Common stock 218,861,985 Warrants 598,172 Accumulated deficit (474,972,404 ) Total shareholders' deficit (255,512,247 ) Total liabilities and shareholders' deficit $51,659,219 ATHEROGENICS, INC. (Debtor-in-Possession) STATEMENT OF OPERATIONS For the month ended December 31, 2008 (Unaudited) Revenues $ — Operating expenses (1): Research and development 683,110 General and administrative 838,619 Restructuring and impairment costs (249,000 ) Total operating expenses 1,272,729 Operating loss (1,272,729 ) Interest and other income — Interest expense — Net loss before reorganization items (1,272,729 ) Reorganization items, net (429,901 ) Net loss $ (1,702,630 ) Net loss per share – basic and diluted $ (0.04 ) Weighted average shares outstanding – basic and diluted 39,518,492 (1) Operating expenses include non-cash depreciation expense and stock-based compensation expense of $195,219 and $155,513, respectively.
